PD-0244-15
                           PD-0244-15                                   COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                       Transmitted 3/2/2015 4:16:15 PM
                                                                        Accepted 3/6/2015 10:12:20 AM
                              No. _______________                                         ABEL ACOSTA
                                                                                                  CLERK

                                       In the
                             Court of Criminal Appeals
                                   Austin, Texas

                               ----•---
March 6, 2015                       WARIS SUBLET
                                      Appellant
                                            v.
                                THE STATE OF TEXAS
                                      Appellee

     APPELANT'S MOTION TO EXTEND TIME TO FILE PETITION FOR
                    DISCRETIONARY REVIEW


                     Review Sought from the 1st Court of Appeals
                                NO. 01-14-00182-CR
                On appeal from Cause Number 1 3 7 8 7 4 2 262nd District
                             Court Of Harris County, Texas


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Appellant, pursuant to TEX. R. APP. P. 10.1, 10.5(b), 68.2 (c) and 38.6(d), moves

for an extension of time within which to file its petition for discretionary review. In

support of his motion, the appellant submits the following:

       1.    Appellant was charged with the offense of Aggravated Assault with a Deadly
             Weapon.
       2.     Appellant's punishment was assessed at thirty years in the Institutional
              Division of the Texas Department of Criminal Justice (TDCJ).
       3.     Appellant filed notice of appeal on February 19, 2014.
       4.    Appellant's appeal was heard by the First Court of Appeals in Cause
             Number 01-14-00182-CR Waris Nadir Sublet v. The State of Texas
       5.     On January 29, 2015, the First Court of Appeals entered a judgment
              affirming the judgment(s) of the trial court.
      6.     Appellant's Petition for Discretionary Review is due March 2, 2015.

      7.     Appellant seeks an extension until April 2, 2015, to file its Petition for
             Discretionary Review.

      8.     This is appellant's first request for an extension to file its Petition for
             Discretionary Review in this case.


      9.     The following facts are relied upon to show good cause for the requested
             extension:
             Trial counsel is managing a heavy criminal caseload and is unable
             to file her Petition for Discretionary Review without the benefit of an
             extension.

      8.     The Appellant's motion is not for purposes of delay, but so that
            justice may be done.

WHEREFORE, Appellant prays that this Court will grant the requested extension.

                                                  Respectfully submitted,


                                                  /s/ Keisha L. Smith

                                                  KEISHA L. SMITH
                                                  Attorney for Appellant
                                                  708 Main Suite 790
                                                  Houston, Texas 77002
                                                  (713) 222-0733 (telephone)
                                                  (713) 222-0995 (fax)
                                                  State Bar No. 24029841
                                                  Attorney for the Appellant




                                              2
                             CERTIFICATE OF SERVICE

       I hereby certify, by affixing my signature below, that a true and correct copy of

the foregoing Motion /or Extension of Time to file Petition for Discretionary Review, was

served by electronic mail to Alan Curry, Assistant Criminal District Attorney for Harris

County Texas 1201 Franklin Suite 600 Houston, Texas 77002, and Lisa McMinn, State

Prosecuting Attorney, P.O. Box P.O. Box 1304 Capitol Station Austin, Texas 78711, on

this day March 2, 2015.




                                                        /s/ Keisha L. Smith

                                                        KEISHA L. SMITH
                                                        Attorney for Appellant
                                                        708 Main Suite 790
                                                        Houston, Texas 77002
                                                        (713) 222-0733 (telephone)
                                                        (713) 222-0995 (fax)
                                                        State Bar No. 24029841
                                                        Attorney for the Appellant




                                             3